Citation Nr: 0927424	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  02-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
to a May 2000 rating decision, which denied claims for 
service connection for a low back disability, and bilateral 
hearing loss, and which granted service connection for status 
postoperative left knee anterior cruciate ligament repair, 
evaluated as 20 percent disabling, and granted service 
connection for DeQuervain's tenosynovitis, left wrist, 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from May 1995 to July 1999, 
and from January 2002 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied claims for service 
connection for mechanical low back pain, and bilateral 
hearing loss, and which granted service connection for status 
postoperative left knee anterior cruciate ligament repair, 
evaluated as 20 percent disabling, and granted service 
connection for DeQuervain's tenosynovitis, left wrist, 
evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied claims for 
service connection for mechanical low back pain, and 
bilateral hearing loss, granted service connection for status 
postoperative left knee anterior cruciate ligament repair, 
evaluated as 20 percent disabling, and granted service 
connection for DeQuervain's tenosynovitis, left wrist, 
evaluated as 10 percent disabling; the appellant was informed 
of this decision by correspondence dated May 17, 2000.  

2.  On July 31, 2000, a Notice of Disagreement was received 
as to the May 2000 decision; on October 30, 2000, a Statement 
of the Case was mailed to the appellant.

3.  On May 17, 2002, and no earlier, a VA Form 9 was 
received; a timely VA Form 9, substantive appeal, is not of 
record pertaining to the issues of entitlement to service 
connection for a low back disability, and bilateral hearing 
loss, an initial rating in excess of 20 percent for service-
connected status postoperative left knee anterior cruciate 
ligament repair, and an initial rating in excess of 10 
percent for service-connected DeQuervain's tenosynovitis, 
left wrist.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the issues of 
entitlement to service connection for a low back disability, 
and bilateral hearing loss, entitlement to an initial rating 
in excess of 20 percent for service-connected status 
postoperative left knee anterior cruciate ligament repair, 
and entitlement to an initial rating in excess of 10 percent 
for service-connected DeQuervain's tenosynovitis, left wrist.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.305 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The only issue before the Board is whether it has 
jurisdiction to consider the issues of entitlement to service 
connection for a low back disability, and bilateral hearing 
loss, entitlement to an initial rating in excess of 20 
percent for service-connected status postoperative left knee 
anterior cruciate ligament repair, and entitlement to an 
initial rating in excess of 10 percent for service-connected 
DeQuervain's tenosynovitis, left wrist.  

If the Veteran did not, the Board does not have jurisdiction.  
See 38 U.S.C.A.  § 7105(a) (West 2002).  

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted) (emphasis added).  

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (2008) (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
Notice of Disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2008).  

After a Notice of Disagreement (NOD) is filed, a Statement of 
the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2008).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  Id.  
The NOD and substantive appeal must be filed with the agency 
of original jurisdiction which issued the notice of the 
determination being appealed.  38 C.F.R. § 20.300.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2008).  

In the May 2000 rating decision, the RO denied claims for 
service connection for mechanical low back pain, and 
bilateral hearing loss, granted service connection for status 
postoperative left knee anterior cruciate ligament repair, 
evaluated as 20 percent disabling, and granted service 
connection for DeQuervain's tenosynovitis, left wrist, 
evaluated as 10 percent disabling.  The appellant was 
informed of this decision by correspondence dated May 17, 
2000.  

On July 31, 2000, a Notice of Disagreement was received as to 
the May 2000 decision, on the service connection issues, as 
well as the issues of entitlement to an initial rating in 
excess of 20 percent for service-connected status 
postoperative left knee anterior cruciate ligament repair, 
and entitlement to an initial rating in excess of 10 percent 
for service-connected DeQuervain's tenosynovitis, left wrist.  

On October 30, 2000, a Statement of the Case (SOC) was mailed 
to the appellant as to all the foregoing issues.  The cover 
letter notified the Veteran that if he desired to appeal, he 
must file a formal appeal, that a VA Form 9 was enclosed for 
that purpose, and that he should read the instructions that 
came with the VA Form 9 very carefully.  The cover letter 
indicates that a VA Form 9, with Appeal Hearing Options, was 
attached, as well as a VA Form 21-4142 and VA Form 21-4138, 
and that a copy of the SOC was sent to the Veteran's 
representative.  

On May 17, 2002, and no earlier, a VA Form 9 was received.  

A review of the claims files does not show that the RO 
received any correspondence which indicates continued 
disagreement with the RO's May 2000 decision was received at 
any time between May 17, 2000 and May 17, 2001 (i.e., the 
date marking the end of the one-year period from the mailing 
of the RO's decision).  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The Veteran has not specifically 
asserted that he ever filed anything, other than the VA Form 
9 that is currently of record, which could serve as a timely 
appeal.  Given the foregoing, the Board finds that a timely 
substantive appeal as to the issues of entitlement to service 
connection for a low back disability, and bilateral hearing 
loss, entitlement to an initial rating in excess of 20 
percent for service-connected status postoperative left knee 
anterior cruciate ligament repair, and entitlement to an 
initial rating in excess of 10 percent for service-connected 
DeQuervain's tenosynovitis, left wrist, was not filed; and 
that the RO's May 2000 rating action is therefore final.  Id.  

In reaching this decision, the Board notes that the RO 
readjudicated the service connection claims in October 2001 
(based upon the recently enacted Veterans Claims Assistance 
Act of 2000), and that it issued three supplemental 
statements of the case (SSOC's).  However, no correspondence 
was received within 60 days of the issuance of any of the 
SSOC's which fulfills the criteria for a substantive appeal, 
and which provides a basis upon which the Board may take 
jurisdiction of the claims.  See 38 C.F.R. § 20.302(c).  

The Board has also considered the recent decision of Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), and 
whether there is any basis to find that VA has somehow 
"waived" the jurisdictional issue.  In this regard, the RO 
May 2004 SSOC erroneously indicated that a substantive appeal 
had been received.  However, such an error does not provide a 
basis for taking jurisdiction of the claims.  See e.g., 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991) (erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); Shields v. Brown, 8 Vet. App. 346, 
351 (1995).  In part, the Board notes that the 2004 SSOC was 
issued well after the expiration of the appeal period.  
Furthermore, although the RO clearly had these claims under 
its jurisdiction for a number of years as additional evidence 
was associated with the claims files, under no circumstances 
may actions by the RO confer jurisdiction upon the Board.  
See 38 U.S.C.A. § 7105(d)(3); see also VAOPGCPREC 9-99 
(38 U.S.C.A. § 7105(d)(3) "clearly places the authority to 
resolve a question of the timeliness of a substantive 
appeal" with the Board); 38 C.F.R. § 19.35 (2008) 
(certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).  

A jurisdictional defect may be raised at any stage in the 
proceedings, and it must be adjudicated once it is apparent.  
Barnett, 83 F.3d at 1383.  The Board therefore finds that the 
appeal was not perfected, and that it is without jurisdiction 
to adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).  

Duties to Notify and Assist

The issue is whether the Veteran perfected his appeal.  The 
Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  As the Board has 
denied the claims as a matter of law, the Veterans Claims 
Assistance Act of 2000 is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claims.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

The Veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for a low back disability, 
and bilateral hearing loss, entitlement to an initial rating 
in excess of 20 percent for service-connected status 
postoperative left knee anterior cruciate ligament repair, 
and entitlement to an initial rating in excess of 10 percent 
for service-connected DeQuervain's tenosynovitis, left wrist, 
are dismissed.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


